UBS Global Asset Management–Americas Code of Ethics September 30, 2009 UBS Global Asset Management—Americas: Code of Ethics Table of contents 1. Introduction 1 2. Types of Accounts 2.1 Covered Accounts 3 2.2 Joint Accounts 3 2.3 Investment Clubs 3 3. Establishing Covered Accounts 3.1 Use of Authorized Brokers 3 3.2 Discretionary Accounts 6 3.3 Reporting 6 3.4 Copying Compliance Department on Statements and Confirms 6 4. Trading Restrictions 4.1 Preclearance Requirements 7 4.2 Frequency 9 4.3 Holding Period 9 4.4 Lockout Period 9 4.5 Prohibited Transactions 10 4.6 Initial Public Offerings 10 4.7 Investment in Partnerships and other Private Placements 10 4.8 Options 10 4.9 Futures 11 5. Reporting and Certification Requirements 5.1. Initial Holdings Report and Certification 11 5.2 Quarterly Transactions Report for Covered Persons and Interested Directors 12 5.3 Quarterly Transactions Report for Independent Directors 12 5.4 Annual Certification for Covered Persons, Interested Directors and Independent Directors 12 6. Administration and Enforcement 6.1 Review of Personal Trading Information 12 6.2 Annual Reports to the Mutual Fund Boards of Directors and UBS Global CEOs 12 6.3 Sanctions and Remedies 13 List of Funds Appendix A Trade Request Form Appendix B Outside Account Request Form Appendix C Private Placement Request Form Appendix D Discretionary Account Attestation Appendix E Consultants and Temporary Employee Reporting Requirements Appendix F Transaction Requirement Matrix Appendix G List of Authorized Broker-Dealers Appendix H Employee Outside Affiliation / Outside Business Form Appendix I 2 UBS Global Asset Management—Americas: Code of Ethics UBS GLOBAL ASSET MANAGEMENT-AMERICAS Code of Ethics 1. Introduction UBS Global Asset Management (“UBS Global AM”)1 has many important assets.Perhaps the most valuable is its established and unquestioned reputation for integrity.Preserving this integrity demands the continuing alertness of every employee.Each employee must avoid any activity or relationship that may reflect unfavorably on UBS Global AM as a result of a possible conflict of interest, the appearance of such a conflict, the improper use of confidential information or the appearance of any impropriety.Although no written code can take the place of personal integrity, the following, in addition to common sense and sound judgment, should serve as a guide to the minimum standards of proper conduct.This Code of Ethics (“Code”) is designed to ensure, among other things, that all employees conduct their personal securities transactions in a manner where clients’ interests are placed first and foremost and are consistent with the law.Any conduct that violates this Code is unacceptable and always constitutes an activity beyond the scope of the employee's legitimate employment. The Code is designed to detect and prevent conflicts of interests between its employees, officers and directors and its Advisory Clients2 that may arise due to personal investing activities.UBS Global AM also has established separate procedures designed to detect and prevent insider trading (“Insider Trading Policy and Procedures”), which should be read together with this Code. Personal investing activities of “Covered Persons” (defined below) can create conflicts of interests that may compromise our fiduciary duty to Advisory Clients.
